                   Case 2:21-cv-00078-JLR Document 7 Filed 03/01/21 Page 1 of 2




 1                                                                        Honorable James L. Robart

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     NORTHWEST ADMINISTRATORS, INC.,                     Case No. 2:21-cv-0078 JLR
 9
                         Plaintiff,                      ORDER GRANTING STIPULATED
10                                                       MOTION FOR EXTENSION OF TIME
              v.                                         FOR DEFENDANT TO ANSWER OR
11                                                       OTHERWISE RESPOND TO
     PEPSI-COLA SALES and DISTRIBUTION,                  PLAINTIFF’S COMPLAINT
12   INC., a Delaware corporation,

13                       Defendant.

14
              Considering the parties’ Stipulated Motion for an Extension of Time for Defendant to
15
     Answer or Otherwise Respond to Plaintiff’s Complaint, the Court being sufficiently advised:
16

17            IT IS ORDERED that the MOTION be granted and that the deadline for Defendant to

18   answer or otherwise respond to Plaintiff’s Complaint is extended to and including March 11, 2021.

19            IT IS SO ORDERED.
20
              DATED this 1st day of March, 2021.
21

22

23
                                                   A
                                                   Honorable James L Robart
24

25
26
     [PROPOSED] ORDER - 1
                                                                                  SEYFARTH SHAW LLP
     (CASE NO. 2:21-CV-0078 JLR)                                                      Attorneys at Law
                                                                                     999 Third Avenue
                                                                                          Suite 4700
                                                                                  Seattle, WA 98104-4041
     68382142v.1                                                                       (206) 946-4910
                   Case 2:21-cv-00078-JLR Document 7 Filed 03/01/21 Page 2 of 2




 1

 2   Presented by:
 3
     Molly Gabel
 4   Seyfarth Shaw LLP
     999 3rd Avenue, Suite 4700
 5   Seattle, WA 98104
     P: (206) 946-4909
 6   F: (206) 299-6567
 7   mgabel@seyfarth.com

 8   Approved as to form:

 9   Russell J. Reid
     Reid, McCarthy, Ballew & Leahy, LLP
10   100 West Harrison Street, Ste. 300
     Seattle, WA 98119
11   P: (206) 285-3610
     F: (206) 285-8925
12   rjr@rmbllaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25
26
     ORDER - 2
                                                                       SEYFARTH SHAW LLP
     (CASE NO 2:21CV-0078 JLR)                                             Attorneys at Law
                                                                          999 Third Avenue
                                                                               Suite 4700
                                                                       Seattle, WA 98104-4041
     68382142v.1                                                            (206) 946-4910
